Citation Nr: 0615347	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  97-23 940A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for paranoid schizophrenia prior to May 10, 2001. 

2.  Entitlement to an initial rating in excess of 50 percent 
for paranoid schizophrenia on and after May 10, 2001. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active service from February 1973 to February 
1975.

In a July 1995 decision, the Board of Veterans' Appeals 
(Board) granted service connection for paranoid 
schizophrenia.  In a November 1995 rating decision, the RO 
implemented the Board's decision and assigned an initial 10 
percent rating effective from April 23, 1991.  Also, because 
the veteran had been psychiatrically hospitalized twice, the 
RO assigned temporary total ratings effective from April 25, 
1991, through May 31, 1991, and from December 30, 1991, 
through January 31, 1992.  

The current appeal was initiated following an October 1996 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico, that granted 
an increased (30 percent) rating for paranoid schizophrenia 
effective from January 17, 1996.  

In June 1997, the RO issued a rating decision that found 
clear and unmistakable error in that part of the October 1996 
rating decision that assigned an effective date of January 
17, 1996, for the grant of a 30 percent rating.  The RO 
assigned an effective date of April 23, 1991, for the grant 
of the 30 percent rating.  The RO then issued a statement of 
the case (SOC) discussing the 30 percent rating assigned 
effective from April 23, 1991, and the veteran perfected his 
appeal.  The Board has therefore characterized the issue as a 
disagreement with the initial rating assigned.  See 
Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).

In a November 2003 rating decision, the RO granted a 50 
percent rating for paranoid schizophrenia effective from May 
10, 2001.  Because a higher evaluation is potentially 
available and the issue of a higher rating was already in 
appellate status, the Board will consider entitlement to a 
higher initial rating for paranoid schizophrenia for the 
entire appeal period, except for the two brief periods 
wherein a 100 percent rating is already in effect.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

The veteran had requested a hearing, but later withdrew that 
request.  


FINDING OF FACT

Paranoid schizophrenia has been manifested throughout the 
appeal period by active psychotic manifestations of such 
extent, severity, depth, persistence, or bizarreness as to 
produce total social and industrial inadaptability.  


CONCLUSION OF LAW

The criteria for a 100 percent schedular rating for paranoid 
schizophrenia are met for the entire appeal period.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 
4.1, 4.3, 4.7, 4.10, 4.123, Diagnostic Code 9204 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to assist in gathering evidence and to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits are set forth at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2005) and at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that VA's duties to assist and to 
notify do not apply where further assistance would not aid in 
substantiating the claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A (a) (2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  

Because a total schedular rating is being granted, the only 
further assistance necessary is to notify the veteran that 
the RO will assign an effective date for the total schedular 
rating for paranoid schizophrenia.  In this case, the 
effective date for the initial rating must be based on the 
date that the RO received the veteran's claim for service 
connection.  

Initial Rating

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities (Rating Schedule), which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2005).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a) (2005).  

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126(b) 
(2005).

Because the rating criteria for mental disorders changed 
effective November 7, 1996, during the pendency of the 
veteran's appeal, the question arises as to which set of 
rating criteria applies.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).  The version most favorable to the 
claimant is applied when there has been a change in rating 
criteria.  See also VAOPGCPREC 7-2003.  The Board must 
adjudicate the claim under the old regulation for the entire 
appeal period (excluding two short periods during which a 
total rating has already been assigned), as well as under the 
new diagnostic code for the period beginning on November 7, 
1996, the effective date of the new provisions.

The veteran's paranoid schizophrenia is rated 30 percent 
disabling under Diagnostic Code 9204 prior to May 10, 2001, 
and 50 percent disabling since then (excluding two short 
periods during which a total rating has already been 
assigned).  The Board will consider whether a higher rating 
may be assigned during the appeal period (excluding two short 
periods during which a total rating has already been 
assigned). 

Under the earlier criteria for rating a mental disorder, 
38 C.F.R. § 4.132, Diagnostic Code 9204 (1996), a 100 percent 
rating for paranoid schizophrenia is warranted where active 
psychotic manifestations are of such extent, severity, depth, 
persistence, or bizarreness as to produce total social and 
industrial adaptability.  In this case, such severity is 
clearly shown.  

Discussing pertinent evidence in chronological order, a 
September 1991 VA psychiatric examination report reflects 
that the veteran had exhibited suicidal behavior and had been 
psychiatrically hospitalized earlier in 1991.  He was living 
away from his family pursuant to a court-order, he was 
currently taking medication, and he had poor insight.  
Although a Global Assessment of Functioning (GAF) score was 
not assigned, the psychiatrist felt that the veteran's 
functioning was fair to poor, but he was able to handle his 
funds.  

A September 1991 SSA disability report reflects that the 
veteran was not considered to be unemployable.  He had 
previously worked as a custodial assistant.  

A November 1991 private medical report reflects that the 
veteran was again hospitalized for psychiatric treatment 
because he had not responded to outpatient treatment.  
Symptoms included hallucination, insomnia, agitation, 
nightmares, and poor appetite.  Suicidal ideation was 
apparent.  He said, "If I had a gun I would kill myself."  
He reported auditory hallucination, his demeanor was hostile, 
and his judgment and insight were poor.  The psychiatrist 
assigned a GAF score of 30 [according to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (hereinafter referred to as DSM IV), a 
score of 21 to 30 is indicative of delusions or 
hallucinations or serious impairment in communications or 
judgment or inability to function in almost all areas.  See 
38 C.F.R. § 4.125 (2005)]. 

In February 1992, a private psychiatrist evaluated the 
veteran and found him unable to take care of daily living 
activities and unable to interact with others or have any 
social contact with others.  He was unable to make a 
reasonable adjustment to a work environment.  The GAF score 
was 31-40.  According to DSM IV, a score of 31 to 40 is 
indicative of impairment in reality testing or major 
impairment in work, judgment, thinking, or mood, i.e., is 
unable to work.

An April 1992 SSA evaluation reflects that the veteran 
continued to hear voices telling him to take his life.  He 
lived with his family but had no friends and never 
socialized.  His judgment was affected and his insight was 
"null."  He exhibited suicidal ideation and had poor 
contact with reality.  The diagnostic impression was 
psychotic depression.  

In June 1992, SSA determined that the veteran was 
unemployable for SSA purposes beginning in June 1991.  The 
veteran had last worked in May 1991.  The decision does not 
mention what disorder or disorders caused unemployability. 

A February 1996 VA mental disorders compensation examination 
report reflects a GAF score of 50 [according to DSM IV, a 
score of 41 to 50 is indicative of serious symptoms, or 
serious difficulty in social, occupational, or school 
functioning, i.e., no friends, unable to keep a job.  The 
psychiatrist noted that the claims file was not available, 
but that the computer reflected that the veteran had had six 
psychiatric hospitalizations since 1991.  He lived with his 
spouse and children, but could not recall their ages.  He 
reported hearing voices and noises in his head.  His insight 
and judgment were fair.  

An August 1997 private psychiatric report contains a GAF 
score of 30.  

A March 1999 VA mental disorders examination report reflects 
that the interview was terminated because the veteran was 
uncooperative.  

In May 2001, a private psychiatrist assigned a GAF score of 
15 [according DSM IV, a score of 11 to 20 is indicative of 
some danger of hurting self or others, failure to maintain 
minimal personal hygiene, or gross impairment in 
communications (incoherent or mute).

In May 2002, a neighbor offered a written statement to the 
effect that the veteran sometimes went naked in the street, 
that he broke his TV in his home, that he broke his front 
door by striking it; that he was always rude to his 
neighbors, and that he was always in a bad mood.  

A May 2002 VA mental disorders compensation examination 
report reflects that the veteran was uncooperative and gave 
incorrect information to the psychiatrist.  He stated that he 
lived with his mother and had about six children (other 
evidence reflects that he had four children).  He stated that 
his neighbors were very nosy and had called the police on 
him.  His judgment and insight were poor.  The Axis I 
diagnosis was chronic schizophrenia, undifferentiated type.  
A GAF score of 50 was assigned.

A November 2003 private medical report reflects that a GAF 
score of 30 was assigned and the veteran was determined to be 
unable to handle his financial matters, was unable to control 
his own diet, was unable to maintain a residence in the 
community; and presented an immediate risk of suicide and a 
substantial risk of hurting others.  

An April 2004 private hospital report reflects that the 
veteran had 10 prior hospitalizations and had currently been 
admitted after weeks of psychotic tendency.  He reported 
auditory hallucination, homicidal tendencies directed toward 
his spouse and children, and suicidal thoughts.   He was 
released after treatment and stabilization.  The physician 
assigned a GAF score of 50 and a best GAF score of 60 in the 
recent year [according to DSM IV, a GAF score of 51 to 60 is 
indicative of moderate symptoms (flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(few friends, conflicts with peers or co-workers). 

VA evaluated the veteran in September 2004.  He reported that 
he and his spouse had been living with his mother for the 
recent six years.  There was no evidence of delusion or 
hallucination.  Insight and judgment were fair.  The 
psychiatrist assigned a GAF score of 50.  

The Board finds that the veteran's paranoid schizophrenia has 
been manifested throughout the appeal period by active 
psychotic manifestations of such extent, severity, depth, 
persistence, or bizarreness as to produce total social and 
industrial inadaptability.  Hallucination has been documented 
on many occasions and going naked in public has been 
reported.  Multiple psychiatric hospitalizations during the 
appeal period also reflect that the veteran's schizophrenia 
has been difficult to control and is severe. 

Several GAF scores connote total social and industrial 
inadaptability while other GAF scores do not.  Resolving any 
remaining doubt in favor of the veteran, the Board finds that 
total social and industrial inadaptability is shown.  

Of considerable weight in this matter is the fact that SSA 
has awarded disability benefits.  While the SSA disability 
decision does not reflect which disability or disabilities 
contributed to unemployability, the Board assumes that 
schizophrenia has played a key role.  The Board finds that 
the criteria for a 100 percent schedular rating under the 
former provisions are more nearly approximated in this case 
for the entire appeal period.  The Board therefore will grant 
a 100 percent schedular rating for the entire appeal period.  
As the maximum schedular rating has been granted, and the 
revised rating criteria do not offer a greater benefit, the 
Board need not discuss the revised rating criteria or the 
propriety of an extraschedular rating under 38 C.F.R. 
§ 3.321(b).  


ORDER

A 100 percent schedular rating for paranoid schizophrenia is 
granted for the entire appeal period, subject to the laws and 
regulations governing the payment of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


